              Case 4:13-cr-00082-BMM Document 221 Filed 03/11/21 Page 1 of 1



PROB 34                       Report and Order Terminating Supervised Release
(Rev. 7/10)



                            UNITED STATES DISTRICT COURT
                                                     FOR THE
                                         DISTRICT OF MONTANA
                                                  Bah

UNITED STATES OF AMERICA

                 v.                                          }             Crim. Nos. 4:13CR00039-01
                                                                                      4:13CR00082-01
                                                                                      4:13CR00098-01

TONY JAMES BELCOURT


          It appearing that the above named has complied with the conditions of supervised release imposed

by the order of the Court heretofore made and entered in this case and that the period of supervised release

expired on            March 11, 2021 , I therefore recommend that the defendant be discharged from supervised

release and that the proceedings in the case be terminated.

                                                                     Respectfully submitted,



                                                                     Jessica Heim
                                                                     United States Probation Officer

                                               ORDER OF COURT

          Pursuant to the above report, it is ordered that the defendant be discharged from supervised release

and that the proceedings in the case be terminated. This does not apply to sex and/or violent offender

registration.


Dated this       11th                 day of        March                            , 2021.



                                                                     Brian Morris
                                                                     Chief United States District Judge
